UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------x
EVERYTOWN FOR GUN SAFETY SUPPORT
FUND, THE CITY OF KANSAS CITY,                                  Civil Action No. 1:20-cv-00376
MISSOURI and THE STATE OF ILLINOIS

                                            Plaintiff,

        v.

BUREAU OF ALCOHOL, TOBACCO,
FIREARMS AND EXPLOSIVES
and MARVIN RICHARDSON,
in his official capacity as ACTING
DIRECTOR of Bureau of Alcohol, Tobacco,
Firearms and Explosives,

                                             Defendants.
------------------------------------------------------------x


              AMENDED CERTIFICATION OF ADMINISTRATIVE RECORD

        I, Megan A. Bennett, pursuant to 28 U.S.C. § 1746, do declare and state as follows:

Currently I am the Deputy Assistant Director, Industry Operations, Field Operations Directorate,

Bureau of Alcohol, Tobacco, Firearms, and Explosives. Industry Operations is responsible for

the enforcement of the ATF regulatory mission. Among other things, IO is responsible for

licensing persons engaging in a firearm or explosive business and conducting inspections to

ensure that licensees are in compliance with all applicable regulations.

        The information in this certification is based upon my personal knowledge or on

information provided to me in the course of my official duties. The materials listed in the index

below and attached hereto constitute, to the best of my knowledge, a true and complete copy of

the administrative record in the above-referenced civil action. The Administrative Record also

includes the Declaration of Industry Operations Investigator Jonathan Han. This declaration is
                                                2


intended to provide further factual information, not reflected in the referenced documents,

regarding the investigation conducted in connection with the application of JA Industries LLC

for a Federal firearms license.

                       INDEX TO THE ADMINISTRATIVE RECORD

   1. 2004 Jimenez Arms Application

   2. 2005 Jimenez Arms Original Inspection

   3. 2005 Jimenez Amended Application

   4. 2005 Jimenez Arms letter from Jimenez attorney regarding application approval delay

   5. 2005 Jimenez Arms Inc. Application

   6. 2005 LAFD emails re: Jimenez Arms Inc. Application

   7. 2005 Jimenez Arms Application Inspection

   8. 2005 Jimenez Arms Amended Application Inspection

   9. 2007 Jimenez Arms Inc. Amended Application Inspection re: new location inspection

   10. 2008 Jimenez Arms letter re: sale of shares

   11. 2008 Jimenez Arms Inc. Theft/Loss Report

   12. 2009 Jimenez Arms Inc. Inspection

   13. 2010 Jimenez Arms Inc. Special Request

   14. 2010-04-05 Jimenez Arms Inc. Theft/Loss Report

   15. 2010-07-14 Jimenez Arms Inc. Theft/Loss Report

   16. 2011 KCFD Law Enforcement Inquiry of Jimenez Arms

   17. 2012 Jimenez Arms Inc. Inspection

   18. 2014 Jimenez Arms Inc. Recall Inspection

   19. 2017 Jimenez Arms Inc. Inspection
                                             3


20. 2019 Jimenez Arms Inc. Amended Application re: new location inspection

21. 2020-04-17 JA Industries LLC Authorization Letter

22. JA Industries LLC Nevada business license

23. JA Industries LLC Operating Agreement

24. 2015-03-30 JA Industries LLC Articles of Organization

25. JA Industries LLC EIN IRS

26. 2020 JA Industries LLC Initial Application

27. 2020 JA Industries LLC Final Application

28. JA Industries LLC FFL

29. JA Industries LLC signed FFL regulations

30. JA Industries LLC Clark County Assessor Business Premise Owner Info

31. JA Industries LLC Business Information

32. JA Industries LLC Spartan Notification

33. 2020-04-27 JA Industries LLC Inspection

34. 2015 Kimberly Jennings emails

35. Genske email re: Bradley Jennings shares

36. ATF Order 5370.1D Federal Firearms Administrative Action Policy and Procedures

37. Chapter B, Industry Operations Manual

38. Indicators of Hidden Ownership

39. Everytown Letter to SAC, San Francisco FD dated July 8, 2020

40. Federal Firearms Licensing Center, Standard Operating Procedures, Chapter 4 date
    September 2018 with exhibits

41. Email chain with attachments dated March 25, 2020 re: Background Check

42. Email chain with attachments dated March 26, 2020 8:05 PM re: Background Check
                                           4


43. Email chain dated March 26, 2020 11:19 AM

44. Email with attachments dated March 26, 2020 re: JA Inc Open Inventory

45. Email with attachments dated March 27, 2020 re: Discontinuance Form

46. Email with attachments dated March 27, 2020 re: for your review sista!

47. Email chain with attachments dated March 27, 2020 re: FW: Industry Operations Report
    of Suspicious Activity (SUS-2328)

48. Email chain with attachments dated March 27, 2020 8:06 PM re: FW: Industry
    Operations Report of Suspicious Activity (SUS-2328)

49. Email chain dated August 11, 2020 re: FW: Industry Operations Report of Suspicious
    Activity (SUS-2328)

50. Email with attachments dated April 1, 2020 re: Licensing Center Update: 9-88-00873

51. Email chain dated April 1, 2020 4:07 PM re: Licensing Center Update: 9-88-00873

52. Email with attachments dated April 9, 2020 re: FW: New App JA INDUSTRIES LLC 9-
    88-06010

53. Email dated April 14, 2020 re: Jimenez How To Trace Guide

54. Email dated April 16, 2020, re: FFL application supporting docs

55. Email chain with attachments dated April 16, 2020 8:28 PM re: FFL application
    supporting docs

56. Email with attachments dated April 17, 2020 re: Fw: Letter of Authorization

57. Email chain with attachments dated April 22, 2020 1:31 PM re: FFL application
    supporting docs

58. Email chain with attachments dated April 22, 2020 1:34 PM re: FFL application
    supporting docs

59. Email with attachments dated April 27, 2020 re: Spartan Notification RE: 9-88-06010

60. Email dated April 27, 2020 re: FW: Spartan Notification RE: 9-88-06010 Inspection
    Results

61. Email with attachments dated April 27, 2020 re: Corrected app JA Industries LCL
                                                 5


   62. Printout from the National Licensing Center, showing a background check resulting in

       “cleared”

   63. Email dated July 27, 2021 re: FW: Refrain from going to the office

   64. Declaration of Jonathan Han dated July 30, 2021

   65. Unredacted pages from Chapter B, Industry Operation Manual (formerly ATF 0726-
       0727)

   I certify under penalty of perjury that the foregoing is true and correct.

Executed on this 2nd day of August 2021.
                                                                      Digitally signed by
                                                                      MEGAN BENNETT
                                                                      Date: 2021.08.02
                                                      ______________________________
                                                                      14:51:38 -04'00'
                                                      Megan A. Bennett
                                                      Deputy Assistant Director
                                                      Industry Operations
                                                      Bureau of Alcohol, Tobacco, Firearms and
                                                      Explosives
